PD-0524-15
                           PD-0524-15                          COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                               Transmitted 5/5/2015 12:49:28 PM
May 6, 2015                                                       Accepted 5/6/2015 1:01:24 PM
                                                                                 ABEL ACOSTA
                                                                                         CLERK

                       NO.

           IN THE
 COURT OF CRIMINAL APPEALS
   FOR THE STATE OF TEXAS
              RONNIE M. BARNARD
                                 Appellant
                                    v.

                STATE OF TEXAS
                                  Appellee

       Appeal from the 54th District Court of McLennan County, Texas
                           No. 2013-631-C2 and
  No. 07-13-00355-CR in the Seventh Court of Appeals for the State of Texas

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
  TO FILE PETITION FOR DISCRETIONARY REVIEW

                     LAW OFFICE OF STAN SCHWIEGER
                       600 Austin Avenue, Suite 12
                               P.O. Box 975
                         Waco, Texas 76703-0975
                              (254) 752-5678
                        (254) 752-7792—Facsimile
                          State Bar No. 17880500
                     E-mail: wacocrimatty@yahoo.com
               RONNIE M. BARNARD, Appellant moves for an extension to file

Appellant’s Petition for Discretionary Review:

                                                                              I.

               RONNIE M. BARNARD moves this Court to allow an extension of THIRTY

(30) days to file his Petition for Discretionary Review.1 Appellant was convicted of

the offense of Aggravated Sexual Assault of a Child - Counts 1-5, Indecency with a

Child by Contact - Counts 6-9, 12 and Sexual Assault of a Child - Counts 10, 11 and

13. Mr. Barnard was sentenced to life sentences on each count, imposed

consecutively in the of Texas Department of Criminal Justice.2 The sentencing took

place on September 13, 2013. The Seventh Court of Appeals issued its opinion on

April 8, 2015, denying Appellant’s requested relief.3




               1
                               TEX. R. APP. P. 68.2(c).
               2
               State v. Ronnie M. Barnard, No. 2013-631-C2 (54th Dist. Ct., McLennan County,
Tex. Sept. 13, 2013).
               3
               Barnard v. State, No. 07–13–00355–CR, 2015 WL 1566734 (Tex. App.—Amarillo
Apr. 8, 2015, no pet. h.) (mem. op., not designated for publication).

Appellant’s Motion to Extend Time to File Petition For Discretionary Review             Page 1
                                     II.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                            APPELLATE PROCEDURE

               A.              The deadline for filing the Petition for Discretionary Review:4
                               May 8, 2015.

               B.              The length of the extension sought:5 Thirty (30) days - June 8,
                               2015.

               C.              The facts relied upon to reasonably explain the need for the
                               extension:6

                               I am a sole practitioner with a concentration in criminal defense, with
                               both federal and state matters. In addition, I carry a heavy caseload both
                               at the state and federal levels. During the pendency of this appeal, I
                               prepared for several trials and other criminal hearings. I am currently
                               preparing for trial in the district courts of McLennan County, Texas on
                               several matters. In addition, during the pendency of this matter, I took
                               a one week vacation.

               D.              Number of previous extensions granted for previous Petitions
                               for Discretionary Review:7 None.




               4
                               TEX. R. APP. P. 10.5(b)(1)(A).
               5
                               TEX. R. APP. P. 10.5(b)(1)(B).
               6
                               TEX. R. APP. P. 10.5(b)(1)(C).
               7
                               TEX. R. APP. P. 10.5(b)(1)(D)

Appellant’s Motion to Extend Time to File Petition For Discretionary Review                          Page 2
                                                                               III.

               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in allowing to

timely file the Petition.

                                                                    REQUEST FOR RELIEF

               Appellant requests that this Court grant his Motion and extend the deadline for

filing Appellant’s Petition For Discretionary Review to June 8, 2015 or that this

Court grant such additional time as is just and proper.

                                                                              Respectfully submitted,

                                                                              LAW OFFICE OF STAN SCHWIEGER


                                                                               /s/ Stan Schwieger
                                                                              Stan Schwieger
                                                                              600 Austin Avenue, Suite 12
                                                                              P.O. Box 975
                                                                              Waco, Texas 76703-0975
                                                                              (254) 752-5678
                                                                              (254) 752-7792—Facsimile
                                                                              E-mail: wacocrimatty@yahoo.com
                                                                              State Bar No. 17880500
                                                                              ATTORNEY FOR APPELLANT




Appellant’s Motion to Extend Time to File Petition For Discretionary Review                                    Page 3
                                                              CERTIFICATE OF SERVICE

               A copy of this Motion was delivered to Mr. Sterling Harmon, McLennan
County District Attorney’s Office on May 6, 2015 by this Court’s electronic filing
service at sterling.harmon@co.mclennan.tx.us .



                                                                              /s/ Stan Schwieger
                                                                              Stan Schwieger




Appellant’s Motion to Extend Time to File Petition For Discretionary Review                        Page 4